            Case 1:20-cv-04466-AT Document 1 Filed 06/11/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

                                       Case No. 1:20-cv-4466

S.A.S.U. ATELIERS JEAN NOUVEL,

       Plaintiff,

v.

45 PARK PLACE PARTNERS, LLC,

      Defendant.
_______________________________________/

                                           COMPLAINT

       Plaintiff S.A.S.U. Ateliers Jean Nouvel (“Plaintiff”) hereby sues Defendant 45 Park Place

Partners, LLC.

                             THE PARTIES, JURISDICTION, AND VENUE

       1.        Plaintiff is a Société par Actions Simplifiée Unipersonnelle, a French analogue to

a limited liability company, the sole owner of which is a citizen of France.

       2.        Defendant is a limited liability company organized under the laws of the State of

New York. Upon information and belief, the members of Defendant are citizens of the State of

New York.

       3.        This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. §

1332(a), as this is a controversy exceeding the sum of $75,000, exclusive of interest and costs, and

the citizenship of the parties is completely diverse.

       4.        Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391(b)(2)-(3) because

Defendant resides in this District, a substantial part of the events or omissions giving rise to

Plaintiff’s claims occurred in this District, and Defendant is subject to personal jurisdiction in this
              Case 1:20-cv-04466-AT Document 1 Filed 06/11/20 Page 2 of 4




District.

                                       GENERAL ALLEGATIONS

        5.      Plaintiff is a renowned architectural firm that designs architecturally significant

residential and public facilities.

        6.      Defendant is the developer of a luxury condominium building in the Tribeca

neighborhood of Manhattan.

        7.      On April 28, 2014, the parties signed a Consulting Agreement, a copy of which is

attached hereto as Exhibit A.

        8.      Under the Consulting Agreement, Plaintiff was retained to provide design services

for a museum of Islamic art, a sanctuary space, and a public plaza at Defendant’s condominium

project.

        9.      Plaintiff fully performed under the Consulting Agreement.

        10.     On February 26, 2017, Plaintiff issued an invoice to Defendant in the amount of

$115,000.00, a copy of which is attached hereto as Exhibit B. And on November 7, 2017, Plaintiff

issued another invoice to Defendant in the amount of $115,000.00, a copy of which is attached

hereto as Exhibit C.

        11.     Defendant has acknowledged the validity of the invoices and its obligation to pay

them. To date, however, these invoices remain unpaid.

        12.     All conditions precedent to this action have occurred or been waived.

                                          CAUSES OF ACTION

                                     COUNT I: BREACH OF CONTRACT

        13.     Plaintiff realleges reincorporates the allegations preceding the first count of this

Complaint as if fully set forth herein.

                                                 2
              Case 1:20-cv-04466-AT Document 1 Filed 06/11/20 Page 3 of 4




        14.     Plaintiff has fully performed under the Consulting Agreement.

        15.     Defendant has breached the Consulting Agreement by failing to make payments

due and owing on the Consulting Agreement.

        16.     Defendant’s breach has caused Plaintiff damages.

        WHEREFORE, Plaintiff demand judgment against Defendants for damages, prejudgment

interest, costs, and all other and further relief as appropriate.

                                     COUNT II: ACCOUNT STATED

        17.     Plaintiff realleges reincorporates the allegations preceding the first count of this

Complaint as if fully set forth herein.

        18.     Plaintiff presented Defendant with copies of the invoices attached hereto as

Exhibits B and C.

        19.     Defendant accepted the invoices as correct and promised to pay the amounts stated

on the invoices.

        20.     To date, Defendant has not paid the amounts stated on the invoices.

        WHEREFORE, Plaintiff demand judgment against Defendants for damages, prejudgment

interest, costs, and all other and further relief as appropriate.

                                     JURY TRIAL DEMAND

        Plaintiffs hereby demand a trial by jury on all issues so triable.




                                                   3
   Case 1:20-cv-04466-AT Document 1 Filed 06/11/20 Page 4 of 4




Dated: June 11, 2020

                                    Respectfully submitted,

                                    By: /s/ Benjamin H. Brodsky
                                    Benjamin H. Brodsky, Esq.
                                    Florida Bar No.: 73748
                                    New York Bar Registration No. 4507588
                                    BRODSKY FOTIU-WOJTOWICZ, PLLC
                                    Counsel for Plaintiff
                                    200 SE 1st Street, Suite 400
                                    Miami, Florida 33131
                                    Tel: 305-503-5054
                                    Fax: 305-677-5089
                                    bbrodsky@bfwlegal.com
                                    docketing@bfwlegal.com




                                4
